Case 2:19-cv-05509-GRB-SIL Document 34 Filed 03/05/21 Page 1 of 2 PageID #: 73



                       Law Offices of Bruce W. Minsky, P.C.
                                             112 Brick Church Road
                                       New Hempstead, New York 10977
                                   Telephone: (646) 234-7006; (212) 956-3123
                             Facsimile: (702) 973-6607 (Not for Litigation Purposes)
                                         E-mail: bwminsky@gmail.com

Bruce W. Minsky, Esq.
Member of the California, Connecticut and New York Bars



                                                     March 5, 2021


VIA ECF

Hon. Steven I. Locke, U.S.D.C.M.
United States District Court, Eastern District of New York
100 Federal Plaza, Courtroom 820
Central Islip, NY 11722

        Re:      Brown v. NYC Motorcars of Freeport Corporation, et. al.
                 Case No.: 2:19-cv-05509 (GRB)(SIL)

Dear Judge Locke:

       The undersigned is counsel to the Defendant NYC Motorcars of Freeport Corporation
(“Defendant”).

         In accordance with the Court’s Individual Practices, this letter shall serve as a request to
adjourn the conference, currently calendared for March 8, 2021, for one week to March 15, 2021.
This is the Defendant’s first request to extend the aforementioned conference. No other
adjournment requests have previously been made by either party regarding the same. Counsel
for the other appearing parties have agreed to this request. The requested adjournment/extension
will not affect any other scheduled dates.

       The reason for the instant request is that it appears that counsel for parties, in principal, as
a result of a culminating short mediation effort yesterday, have resolved the outstanding
settlement issues. The only matter now left unresolved is the Defendant’s confirmation which is
delayed as the principal for the Defendant is overseas due to an unexpected family emergency
and has been unavailable yesterday and today. It is expected that the Defendant’s response will
be obtained in the next few days.

       This letter is being filed ECF as a letter motion and simultaneously emailed to other
appearing counsel.


///
///
Case 2:19-cv-05509-GRB-SIL Document 34 Filed 03/05/21 Page 2 of 2 PageID #: 74


Law Offices of Bruce W. Minsky, P.C.
Attorneys at Law

Hon. Steven I. Locke, U.S.D.C.M.
March 5, 2021
Page 2


       We thank the Court for its time and attention to this matter.

                                             Very truly yours,

                                                     /bwm/

                                             Bruce W. Minsky, Esq.


BWM/jm
cc:  Stephen Jay Steinlight, Esq., Troutman Sanders
     Robert J. Nahoum, Esq., The Law Offices of Robert J. Nahoum, P.C.
